FILED
                             NOT FOR PUBLICATION                             NOV 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELIZABETH PINEDA ZIALCITA,                        No. 07-72986

               Petitioner,                        Agency No. A071-595-883

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Elizabeth Pineda Zialcita, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Rivera v. Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007), and we deny

the petition for review.

         Substantial evidence supports the agency’s adverse credibility determination

because Zialcita testified inconsistently concerning her level of political

involvement and whether she was a member of a political party, and because

Zialcita admitted she told the asylum officer she was not personally threatened

with harm in the Phillippines. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th

Cir. 2001) (inconsistencies related to basis for alleged fear of persecution go to the

heart of the claim). The IJ reasonably found Zialcita’s explanations for the

inconsistencies unconvincing. See Rivera, 508 F.3d at 1275. In the absence of

credible testimony, Zialcita failed to demonstrate eligibility for asylum or

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Zialcita’s CAT claim is based on testimony the agency found not

credible, and no other evidence in the record compels a finding that it is more

likely than not she would be tortured if she returned to the Philippines, her CAT

claim also fails. See id. at 1156-57.

         PETITION FOR REVIEW DENIED.


                                           2                                    07-72986